Citation Nr: 1433568	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-35 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, to include as secondary to pneumonia or service-connected bronchitis.

2. Entitlement to service connection for residuals of pneumonia.  

3. Entitlement to an initial rating in excess of 10 percent for service-connected chronic bronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981. 

This case initially came before the Board of Veterans' Appeals (the Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for pneumonia and obstructive sleep apnea, and granted service connection for chronic bronchitis and assigned a 10 percent disability rating.

The Veteran and his wife testified at DRO and Travel Board hearings held at the RO before a Decision Review Officer in April 2009 and the undersigned Acting Veterans Law Judge in February 2011.  Copies of the hearing transcripts have been associated with the Veteran's claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.  

In September 2011, the Board remanded the claims on appeal for additional development.  The claims were subsequently readjudicated by the AOJ in the August 2012 supplemental statement of the case (SSOC).  In September 2012, the case was returned to the Board for further appellate consideration.  In October 2013, however, the case was temporarily returned to the RO for processing "new claims" submitted by the Veteran during the pendency of this appeal.  

A November 2013 rating decision contained in the Veteran's electronic claims files shows that the RO interpreted a statement received from the Veteran in September 2012 as new claims for increase for service-connected chronic bronchitis and service connection for multiple disabilities, to include obstructive sleep apnea, asthma, and chronic obstructive pulmonary disease (COPD), each to include secondary to an in-service episode of pneumonia and service-connected bronchitis.  The RO denied each of the aforementioned claims in the November 2013 rating decision.  

Significantly, however, the Veteran's claims for service connection for sleep apnea and an initial rating in excess of 10 percent for chronic bronchitis remained on appeal and therefore very clearly were not under the RO's jurisdiction.  In addition, as noted in the Board's September 2011 remand, the Veteran does not actually contend that he currently has pneumonia.  Rather, he appears to be requesting service connection for current residuals of an episode of pneumonia during service.  Thus, the Board recharacterized the issue of entitlement to service connection for pneumonia as entitlement to service connection for residuals of pneumonia as listed on Page 1 of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Accordingly, the Veteran's "new" claims for service connection for asthma and COPD were encompassed in his claim for service connection for residuals of pneumonia, which also remained on appeal an therefore was not under the RO's jurisdiction.  

The issues of entitlement to service connection for residuals of pneumonia and an initial rating in excess of 10 percent for service-connected chronic bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent lay and medical evidence establishes that sleep apnea was incurred due to residuals of the Veteran's service-connected chronic bronchitis. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea as secondary to service-connected chronic bronchitis is granted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below with respect to the claim for service connection for sleep apnea and the need to remand the additional claims on appeal for additional development, a detailed explanation of how VA complied with the Act is unnecessary.

Service Connection - Obstructive Sleep Apnea

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a). 

During the April 2009 and February 2011 hearings, the Veteran essentially contended that his service-connected chronic bronchitis has been of sufficient severity to render him unable to exercise.  He claims that consequently, he began gaining weight which eventually resulted in his diagnosis of obstructive sleep apnea in 2006.  During the February 2011 hearing, the Veteran's wife of 11 years at that time testified that she observed the Veteran experiencing symptoms of sleep apnea many years prior to his 2006 diagnosis.  

Following a review of the record and the Veteran's contentions, the Board finds that service connection is warranted for obstructive sleep apnea as secondary to the Veteran's service-connected chronic bronchitis.

Treatment records show that the Veteran was formally diagnosed with obstructive sleep apnea following a VA fee-basis sleep study in July or August 2006.  VA treatment records indicate that the Veteran's sleep apnea is associated with obesity; he was counseled to lose weight at all sleep clinic appointments and it was noted in connection with provisional diagnosis of obstructive sleep apnea during a July 2006 VA sleep medicine consultation the Veteran was overweight and had gained significant weight (about 40 pounds) in the past 4 or 5 years.  Treatment records also show that the Veteran has consistently complained of shortness of breath with physical activity and that it interfered with his ability to exercise.  

The Veteran's and his wife's statements of record and testimony during the April 2009 and February 2011 hearings describe a decline in the Veteran's physical functioning and mobility and an inability to exercise due to shortness of breath and/or an inability to catch his breath due to bronchitis and since an in-service episode of pneumonia.  The Board finds these statements are credible as the Veteran's service treatment records show that he was repeatedly placed on bed rest due to symptoms of bronchitis, to include shortness of breath, chest congestion, cough, and chest pain on inspiration which was exacerbated with deep breathing and while running.  VA examinations dated throughout the claims period have also noted that the Veteran's service-connected chronic bronchitis resulted in limitations in his mobility.  

Although the Veteran declined a separation examination prior to discharge from service, during VA respiratory examination in June 2007, he indicated that he weighed approximately 160 pounds at separation from service.  VA treatment records show that he weighed 229 pounds in April 2006.  At the time of a July 2006 VA sleep medicine consultation, he weighed 238 pounds and indicated that he had gained about 40 pounds during the past 4 to 5 years (since 2001 or 2002).  This evidence suggests that the Veteran experienced an approximate 30 pound weight gain between the time he was discharged from service in May 1981 until 2001 or 2002 when his 40 pound weight gain reportedly began.  During the VA respiratory disorders examination in June 2007, the VA examiner opined that it is highly unlikely that the Veteran's history of chronic bronchitis would be the cause of his subsequently diagnosed sleep apnea many years after service.  Nevertheless, the examiner further opined that the Veteran's obstructive sleep apnea is likely related to weight gain which occurred after military service.  

In light of the foregoing, the Board finds that the record contains competent lay and medical evidence in support of the claim for service connection for obstructive sleep apnea secondary to service-connected chronic bronchitis and service connection for obstructive sleep apnea is therefore warranted.   


ORDER

Entitlement to service connection for sleep apnea secondary to service-connected chronic bronchitis is granted.   


REMAND

The Board finds that additional development is warranted before the Veteran's claims for service connection for residuals of pneumonia and an initial rating in excess of 10 percent for service-connected chronic bronchitis may be adjudicated.  

With respect to the pneumonia claim, while the Veteran testified at his Board hearing that his service-connected bronchitis is the main residual of his pneumonia, he has also suggested that he has scarring of the lungs and shortness of breath as a result of in-service pneumonia.  While the VA examination reports of record have determined that the Veteran does not currently have pneumonia, there is no clear indication of whether any of the Veteran's current complaints are related to his in-service pneumonia.  

In addition, as noted, in a September 2012 statement the Veteran indicated that he has COPD and asthma due to to his in-service episode of pneumonia and/or his service-connected chronic bronchitis.  Also, report of a January 2013 VA QTC respiratory disorders examination contained in the Veteran's electronic claims file notes that findings on chest x-ray in December 2012 included coarsened interstitial markings which appeared chronic and which may be indicative interstitial lung disease.  The report of x-ray findings indicated that high resolution CT scan of the chest may be considered if indicated.

VA treatment records currently associated with the Veteran's paper and electronic claims files were most recently obtained in September 2011 and are absent for diagnoses of asthma, COPD, and interstitial lung disease.  The claims files also contain no records as to any follow-up diagnostic testing or clinical records addressing whether the Veteran has interstitial lung disease, and if so, whether it may be a residual of an in-service episode of pneumonia and/or his service-connected chronic bronchitis.  

In light of the foregoing, additional development is necessary to obtain ongoing VA treatment records from the Central Texas VA Health Care System dating since September 2011 and a medical opinion (and examination if necessary) as to whether the Veteran has asthma, COPD, and/or interstitial lung disease, and if so, whether such conditions are related to an in-service episode of pneumonia and/or his service-connected chronic bronchitis.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In addition, the Veteran should again be asked to complete appropriate authorizations if he desires VA to attempt to obtain the information on his behalf, to include identified records from S&W alluded to during the Board hearing. 

The claim for increase for chronic bronchitis is inextricably intertwined with the claim for service connection for residuals of pneumonia and evaluation of the Veteran's now service-connected obstructive sleep apnea.  See 38 C.F.R. § 4.96(a) (ratings under diagnostic codes 6600 (chronic bronchitis) through 6817 and 6822 through 6847 (sleep apnea syndromes) will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.) (2013); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(issues are " inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  A decision as to this claim for increase for chronic bronchitis must therefore be deferred pending determination of the claim for service connection for residuals of pneumonia and evaluation of service-connected obstructive sleep apnea by the RO.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify all sources of treatment for his claimed respiratory conditions, VA and non VA, which have not yet been obtained.  Also send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, to obtain his clinical records from S&W as alluded to during the Board hearing.  All efforts to obtain identified records must be documented in the claims file.  

2. Obtain all outstanding VA treatment records from the Central Texas VA Health Care System dating since September 2011.  All attempts to locate these records should be documented in the claims folder.

3. If any records identified by the Veteran and in the record cannot be secured, notify the Veteran and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

4. After completion of the above, refer the claims file to the VA QTC examiner who conducted the January 2013 examination or to another qualified examiner if he is unavailable for clarification as to whether the Veteran has diagnoses of asthma, COPD, and/or interstitial lung disease, and if so, whether it is at least as likely as not that each such disability is caused or aggravated by his in-service episode of pneumonia and/or service-connected chronic bronchitis.  In doing so, the examiner should state, in particular, whether the Veteran experiences current shortness of breath or has any lung scarring as a result of the in-service pneumonia.  To the extent possible, the examiner should attempt to distinguish the manifestations of bronchitis from any other coexisting pulmonary disorder.  If such cannot be accomplished, the examiner should so indicate.  If the examiner finds that the Veteran does not have a currently diagnosed interstitial lung disease and a high resolution chest CT has not been performed since the December 2012 report of chest x-ray contained in the January 2013 examination report recommending that such be conducted, the examiner must explain why obtaining a chest CT is unnecessary in determining whether an interstitial lung disease is present.  

The Veteran's claims file, to include relevant documents contained in his electronic Virtual VA and VBMS claims files, must be provided to the examiner for review and he or she should document their review of the claims file, to include the Veteran's service treatment records and post-service VA treatment records and examination reports.  

The examiner must provide a complete rationale for all opinions provided, which must be set forth in a legible report.  If it is determined that a physical examination or testing must be conducted, this should be accomplished.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained. That is, the examiner must specifically explain why causation and/or aggravation of any identified respiratory disability is unknowable. 

5. After the development requested has been completed, review the medical opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, implement corrective procedures at once.

6. Review the record and ensure that any other necessary development has been completed and readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


